Hawkins, Justice.
The “Regulations Governing Sewage Disposal” in Chatham County are not attacked, and since the record shows that the, petitioner, who is seeking the writ of *183mandamus- -to require the county officials to issue her a construction permit for the installation of a septic tank on a lot 100 feet by 100 feet, has not submitted plans and specifications showing the approximate number of persons to be served by the septic tank, the number of bedroopns in the residence, the distance to the nearest water supply, stream, dwelling and trees, as required by said ordinance of Chatham County as a prerequisite to the issuance of such permit, the trial judge did not err in denying the mandamus rule sought by the plaintiff, who is now plaintiff in error. Pierce v. Cullens, 213 Ga. 649 (100 S. E. 2d 732).
Argued May 11, 1959
Decided June 5, 1959
Rehearing denied July 8, 1959.
John R. Calhoun, for plaintiff in error.
John J. Bouhan, contra.

Judgment affirmed.


All the Justices concur.